Citation Nr: 0941513	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of right orbital and macular 
fractures, including whether the reduction from 10 percent to 
noncompensable, effective March 1, 2005, was proper.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of a left wrist strain, including 
whether the reduction from 10 percent to noncompensable, 
effective March 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1997 and April 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This decision reduced the disability 
rating for the Veteran's respective service-connected 
disabilities from 10 percent to noncompensable, effective 
March 1, 2005.

The issues of an increased disability rating for residuals of 
right orbital and macular fractures and residuals of a left 
wrist strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a December 2004 rating decision, the RO implemented a 
reduction to zero percent (i.e., non-compensable) for 
service-connected residuals of right orbital and macular 
fractures and residuals of a left wrist strain, effective 
March 1, 2005, because the Veteran failed to report for VA 
examinations and a personal hearing.

2.  The Veteran has shown good cause for his failure to 
attend the scheduled VA examinations and personal hearing due 
to the fact he was incarcerated during that time period.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent disability 
rating for residuals of right orbital and macular fractures 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e),(i), 3.344(c), 4.1, 4.10, 
4.124a, Diagnostic Codes 8045 to 8207 (2009).

2.  The criteria for restoration of a 10 percent disability 
rating for residuals of a left wrist strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105(e),(i), 3.344(c), 4.1, 4.10, 4.71a, 
Diagnostic Codes 5299 to 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants a restoration of a 
respective 10 percent disability rating for the Veteran's 
service-connected residuals of right orbital and macular 
fractures and residuals of a left wrist strain.  In light of 
the foregoing, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claims.

Entitlement to restoration of the 10 percent disability 
ratings for
residuals of right orbital and macular fractures and 
residuals of a left wrist strain

By rating action dated in May 2001, the RO granted the 
Veteran's claim for service connection for residuals of right 
orbital and macular fractures and residuals of a left wrist 
strain, assigning each a 10 percent disability rating, 
effective April 7, 2001.  In that decision, it was noted that 
both disabilities had a likelihood of improvement, and that 
the assigned disability ratings were not considered permanent 
but were subject to a future review examination.

In June 2003, the Veteran filed a claim for an increased 
disability rating for his service-connected residuals of 
right orbital and macular fractures and residuals of a left 
wrist strain.  Thereafter, the RO scheduled the Veteran for a 
VA examination, but he failed to appear as scheduled.

By rating action dated in February 2004, the RO determined 
that there was no evidence of record to support the current 
disability ratings given that the Veteran had not been 
reevaluated by VA, and proposed a reduction of both ratings 
to the noncompensable level.  In a February 2004 letter 
accompanying the rating decision, the RO notified the Veteran 
that he had a right to a personal hearing and had 60 days to 
submit additional evidence.  The RO, therefore, complied with 
the provisions of 38 C.F.R. § 3.105(e).

In February 2004, the Veteran responded by submitting a 
letter in which he disagreed with the proposed reductions and 
requested a hearing.  In his statement, the Veteran indicated 
that he had missed the scheduled VA examinations because he 
had to take an examination in school.  He requested that the 
VA examinations be rescheduled. 

As per the Veteran's request, a VA examination was 
rescheduled, and the Veteran was also scheduled for a hearing 
in December 2004.  The Veteran was notified of each, but he 
failed to appear.

A December 2004 rating decision effectuated both proposed 
reductions, assigning noncompensable disability ratings for 
each disability, effective as of March 1, 2005.  The Veteran 
subsequently appealed both reductions.  

In a letter received by the RO in February 2005, the RO was 
notified by the Veteran that he was incarcerated and could 
not attend any of the scheduled VA examinations.  He further 
requested that the Department of Corrections be notified so 
that he could be scheduled for an examination.

In a letter from the Veteran's mother received by the RO in 
March 2005, the RO was notified that the Veteran had been 
incarcerated, and that his disability ratings should not have 
been reduced.

A letter from the Alabama Department of Corrections dated in 
September 2005 shows that the Veteran was incarcerated in a 
state correctional facility for a felony from July 2004 to 
July 2009.

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the provisions of 38 C.F.R. § 4.13 
have been interpreted to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the disorder, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 
4.10 provide that in any rating reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2009); see also Dofflemyer, 2 Vet. App. at 277.  The Board 
notes that the provisions of 38 C.F.R. §§ 3.344(a) and (b), 
which govern reductions of rating in effect for five or more 
years, do not apply in this case because the 10 percent 
ratings at issue were in effect from April 7, 2001, through 
March 1, 2005, a period of approximately four years.  As 
regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).  In considering the propriety of a 
reduction, the Board must focus on the evidence of record 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered for the limited purpose of determining whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer, 2 Vet. App. at 281-282.

As previously mentioned, there was no additional competent 
medical evidence of record regarding either of the Veteran's 
claims at the time of the proposed rating reductions.  Prior 
to the VA rating decision proposing the rating reductions, 
the record reflects that Veteran did rescheduled his VA 
examinations on numerous occasions in October 2003 because he 
had been enrolled in school; and that he had also failed to 
appear to numerous scheduled VA examinations between July 
2004 and September 2004.

In light of the notice from the Veteran in February 2005, 
coupled with the letter from the Alabama Department of 
Corrections, it is clear that the Veteran could not attend 
the scheduled VA compensation examinations or the personal 
hearing for a period between July 2004 to July 2009.

The Board observes that 38 C.F.R. § 3.665 (2009), in 
pertinent part, reads that any person incarcerated in a 
Federal, State or local penal institution in excess of 60 
days for conviction of a felony will not be paid compensation 
in excess of the amount of 1/2 of 10 percent if disability 
compensation is below 20 percent beginning on the 61st day of 
incarceration.  Withholding of compensation benefits by VA is 
required when certain criteria provided in the statute are 
established.  In this instance, however, the issue before the 
Board does not involve the withholding of compensation 
benefits, but rather the reduction of the respective 
disability ratings.

The Board finds that due to the Veteran's incarceration, his 
repeated failure to attend the scheduled VA compensation 
examinations and the hearing are supported by good cause.  
Engelke v. Gober, 10 Vet. App. 96, 399 (1997) (stating that 
"when a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 
38 C.F.R. § 3.655(b) mandates that the claim be denied, 
unless the appellant has good cause for his failure to 
appear.").

The Board recognizes that at the time of the actual reduction 
in December 2004, it does not appear that the RO had not been 
notified of the Veteran's incarceration.  However, upon 
receipt of such notice in February 2005, and prior to 
readjudication in the August 2005 Statement of the Case, the 
RO could have undertaken appropriate measures to have the 
Veteran undergo a VA examination at the correctional 
facility, or in the alternative have the Veteran examined by 
a physician of the correctional facility.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has long held that incarcerated 
Veterans are entitled to the same care and consideration 
given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App.190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated Veterans to be certain they 
tailor their assistances to the peculiar circumstances of 
confinement."  Id. 

As such, the Board finds that the preponderance of the 
evidence supports that the Veteran had good cause for failing 
to appear at VA examinations and a personal hearing while he 
was incarcerated.  Additionally, after being notified of said 
incarceration, the RO could have undertaken necessary 
measures to facilitate examination of the Veteran at the 
correctional institution.  Therefore, the Board concludes 
that the Veteran's claims of entitlement to restoration of 
respective 10 percent disability ratings for residuals of 
right orbital and macular fractures and residuals of a left 
wrist strain be granted.


ORDER

Restoration of a 10 percent disability rating for residuals 
of right orbital and macular fractures, from March 2005, is 
granted.

Restoration of a 10 percent disability rating for residuals 
of a left wrist strain, from March 2005, is granted.  




REMAND

Unfortunately, a remand is required in this case as to the 
issues of a disability rating greater than 10 percent for 
each of the service-connected residuals of right orbital and 
macular fractures and residuals of a left wrist strain.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that his service-connected residuals of 
right orbital and macular fractures and residuals of a left 
wrist strain are more disabling than reflected by the 
currently assigned disability ratings.  The Veteran was last 
examined by VA in December 2000.  He was incarcerated from 
July 2004 to July 2009, but is apparently no longer 
incarcerated.  As it has been almost nine years since his 
last VA examination, the Board finds that updated VA 
examinations are needed to fully and fairly evaluate the 
Veteran's claims for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  The RO/AMC shall request that the 
Veteran identify any additional treatment 
for the above mentioned disabilities since 
the issuance of the most recent Statement 
of the Case in August 2005, to include 
dates of treatment, and any appropriate 
authorization and consent form should be 
provided.  All identified records should 
be obtained and associated with the 
Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and severity of his 
service-connected residuals of right 
orbital and macular fractures.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim for a higher 
rating.  The claims file, including a 
complete copy of this Remand, must be made 
available for review by the examiner.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.

The Veteran's residuals of right orbital 
and macular fractures have been rated by 
analogy to residuals of traumatic brain 
injury and to diseases of the cranial 
nerve.  As such, the examiner is requested 
to provide an assessment of the degree of 
impairment due to depression, memory loss, 
and cognitive impairment associated with 
traumatic brain injury, as well as 
aphasia. In addition, any degree of 
paralysis of the cranial nerve is to be 
fully identified.

The examiner is also requested to include 
an opinion as to the impact of his 
disability on his employability, and 
specifically, whether the disability 
results in any degree of occupational and 
social impairment.  A complete rationale 
should accompany all opinions provided.

3.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to assess 
the nature and severity of his service-
connected residuals of a left wrist 
strain.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences on his claim for 
a higher rating.  The claims file, 
including a complete copy of this Remand, 
must be made available for review by the 
examiner.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.

The examiner is requested to determine 
whether the Veteran has limitation of 
motion in his left wrist and, if so, to 
what extent, measured in degrees (also 
specifying what would constitute normal 
range of motion).  It should also be 
indicated whether the left wrist is 
ankylosed, and if so, whether it is 
favorable or unfavorable, and the degree 
in which it is ankylosed.

The examiner should also identify whether 
the Veteran experiences any pain or 
painful motion, to include whether the 
pain is on active or passive movement of 
the wrist, or both, and whether it causes 
additional functional impairment, 
including additional limitation of motion, 
especially during prolonged use of the 
wrist or when the Veteran's pain is most 
prevalent, such as during flare-ups. 

The examiner should indicate whether there 
is additional functional impairment due to 
such other symptoms as weakness or 
instability, premature or excess 
fatigability, and incoordination, also 
especially during prolonged use of the 
wrist or when the Veteran's pain is most 
prevalent, such as during flare-ups.

The examiner should set forth whether the 
Veteran has any residual arthritis which 
has developed secondary to his service-
connected disability.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


